ORDER
PER CURIAM.
Appellant, an indigent prisoner, filed under Section 120.56, Florida Statutes, a challenge to certain provisions of the Florida Administrative Code as invalid exercises of delegated legislative authority. After the rendition of the final order, appellant requested a transcript of the hearing. No transcript was provided.
Smith v. Department of Health and Rehabilitative Services, 573 So.2d 320 (Fla.1991), requires that the State provide free transcripts in appeals taken by indigent parties in Section 120.57, Florida Statutes, *289proceedings. Section 120.56(5), Florida Statutes, requires that proceedings under that section be conducted in the same manner as provided in Section 120.57. We must, therefore, direct appellee to provide appellant with a transcript. Appellee will provide the transcript within ten days of the date of this order.
Appellant shall file an amended initial brief within ten days of service of the transcript.
BOOTH, BARFIELD and ALLEN, JJ., concur.